Name: Council Regulation (EC) No 1388/95 of 15 June 1995 amending Regulation (EEC) No 3928/92 establishing a NAFO pilot observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the North- West Atlantic Fisheries Organization (NAFO)
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 21 . 6 . 95 EN Official Journal of the European Communities No L 135/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1388/95 of 15 June 1995 amending Regulation (EEC) No 3928/92 establishing a NAFO pilot observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the North-West Atlantic Fisheries Organization (NAFO) Whereas the modified scheme is acceptable to the Community ; Whereas it is therefore necessary to amend Regulation (EEC) No 3928/92, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 3928/92 (4) implements the NAFO pilot observer scheme adopted by the Fisheries Commission of the North-West Atlantic Fishe ­ ries Organization on 18 September 1992 ; Whereas, on 23 September 1994, the NAFO Fisheries Commission adopted a proposal to extend the said scheme to 31 December 1995 ; Whereas, pursuant to Article VI of the NAFO Conven ­ tion, the proposal will, in the absence of objections, become a measure binding upon the contracting parties as from 24 November 1994 : Article 1 In the second subparagraph of Article 4 of Regulation (EEC) No 3928/92 and in point 1 (i) of the Annex thereto, '31 December 1994' shall be replaced by '31 December 1995'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 June 1995 . For the Council The President Ph. VASSEUR (') OJ No C 128 , 24. 5. 1995, p. 1 . (2) Opinion delivered on 18 May 1995 (not yet published in the Official Journal). (3) OJ No C 133, 31 . 5. 1995, p. 17. b) OJ No L 397, 31 . 12. 1992, p. 78 . Regulation as amended by Regulation (EC) No 2762/94 (OJ No L 294, 15. 11 . 1994, p. 5).